Citation Nr: 1827736	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  06-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for memory loss, to include frontal lobe syndrome, and as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as result of herbicide agent exposure, and as secondary to service-connected residuals of resection of benign pituitary macroadenoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1964 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2004 and October 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at a hearing in August 2008.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the August 2008 hearing is no longer with the Board.  In February 2018, the Board offered the Veteran an opportunity to appear at a hearing before another VLJ.  In correspondence received in February 2018, the Veteran indicated he did not wish to appear at another Board hearing and wished to have his case considered on the evidence of record.

This case was previously before the Board in November 2008 and April 2012 when the Board remanded it for additional development.  The case is now assigned to the undersigned.

Following the December 2017 supplemental statement of the case, VA added additional medical evidence to the Veteran's file.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's statement of the case but prior to certification to the Board is to be addressed in an additional supplemental statement of the case.  38 C.F.R. § 19.31(b) (2017).  After certification to the Board, such evidence must be referred to the AOJ for initial review.  38 C.F.R.                   § 20.1304(c) (2017).  As these claims are being remanded to the AOJ, the AOJ will review all additional evidence.  

The Board acknowledges that the RO issued a supplemental statement of the case in February 2018 on the issues of an increased rating for residuals of a subtotal transsphenoidal resection of benign pituitary macroadenoma, visual field loss, post-surgical headaches, and hypothyroidism.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on these claims.  As such, the Board will not take any further action on the matters at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but finds that additional development is needed prior to adjudication of the issues on appeal.

Memory Loss

The Veteran contends his memory loss and frontal lobe syndrome are secondary to pituitary macroadenoma.  The Veteran had surgery in November 2002 that consisted of a transphenoidal resection of a pituitary macroadenoma.  Following the April 2012 Board remand, the Veteran attended a VA examination in September 2013 for an evaluation of his psychiatric disorder.  The Veteran has been service-connected for adjustment disorder with mixed anxiety and depressed mood since July 2004.  The examiner noted during the mental status examination that "emotional factors appear to interfere with memory assessment in a spotty manner."  In addition, the examiner noted the Veteran's verbal memory to be variable and that it is likely impacted by emotional factors.  On word list testing, the Veteran's immediate list learning was severely impaired and his long-delay free recall was mildly to moderately impaired.  The examiner concluded that there was no consistent evidence of impairment within any domain of neuropsychological functioning.  In support of the conclusion, the examiner stated that "it is not uncommon for patients to score in the 'impaired' range on a cognitive test, when many tests are administered and the patient may be distracted, or experience transient emotions that temporarily interfere with test performance." 

The Veteran attended a VA examination specifically to evaluate his memory impairment and frontal lobe syndrome in April 2014.  In the April 2014 VA examination report, the examiner addressed neuropsychological testing performed in a September 2004 private examination where the Veteran was noted to have poor free recall of non-contextual information but good recognition.  The test conductor noted the Veteran seemed to give up quickly on the Knopman Delayed Word Memory Test where he recalled 0 of 10 words after a 5-minute delay.  The Veteran attributed his score to the sensation of numbness in his forehead.  In addition, the 2004 test conductor noted the Veteran "may be showing signs of post-surgical frontal lobe syndrome versus a psychiatric disorder."  The April 2014 VA examiner also addressed the September 2013 VA psychiatric examination where the VA examiner concluded there was no objective evidence of memory loss.  The VA examiner opined that the Veteran's frontal lobe syndrome is less likely than not proximately due to or the result of the Veteran's pituitary macroadenoma.  In support of the opinion, the examiner cited to the September 2013 VA examination where there was no objective evidence of memory loss, and the April 2014 VA examiner cited to how the Veteran has not displayed the symptoms of frontal lobe syndrome.    

Following a review of the April 2014 VA examination, the Board concludes that an additional VA examination and accompanying medical opinion as to the issue of secondary service connection is necessary.  First, the Board finds the April 2014 opinion to be inadequate.  The examiner did not provide an opinion as to whether the Veteran's memory loss or frontal lobe syndrome is aggravated by his service-connected pituitary macroadenoma disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  The Board recognizes that the April 2014 VA examiner concluded there was no objective evidence of memory loss.  However, both the 2004 and 2013 neuropsychological testing show deficits in certain areas of the Veteran's memory.  Further, the Veteran and his former spouse have provided statements that reflect the Veteran has difficulty with his memory.  As lay persons, the Veteran and his former spouse are competent to report symptoms capable of lay observation such as incidents of misplacing items or the Veteran needing reminders.  In light of the foregoing, an additional VA examination should be obtained to address whether the Veteran's memory loss or frontal lobe syndrome is aggravated by his service-connected pituitary macroadenoma disability.  

Second, the Board's April 2012 remand requested an opinion as to whether any diagnosed memory loss disability was secondary to any of his service-connected disabilities.  If it is determined that the Veteran has a separately diagnosed memory loss disability or frontal lobe syndrome, then an opinion must be obtained in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
 
Peripheral Neuropathy of the Lower Extremities 

The Veteran contends he is entitled to service connection for peripheral neuropathy of the lower extremities, to include as result of herbicide agent exposure, and as secondary to service-connected residuals of resection of benign pituitary macroadenoma.  The record does not contain an adequate medical opinion as to the issue of secondary service connection.  Following the September 2013 VA examination, the examiner opined the Veteran's bilateral peripheral neuropathy is less likely than not secondary to the Veteran's pituitary adenoma.  Further, the VA examiner opined the Veteran's bilateral peripheral neuropathy is less likely than not aggravated by any service-connected disability.  The examiner provided no rationale in support of any of his opinions.  

The Board finds the September 2013 opinions to be inadequate.  The examiner did not provide any rationale for the opinions as to whether the Veteran's bilateral peripheral neuropathy disability is caused by or aggravated by his service-connected disabilities, in particular the pituitary macroadenoma disability.  In light of the foregoing, an additional VA examination should be obtained to address whether the Veteran's bilateral peripheral neuropathy is aggravated by his service-connected pituitary macroadenoma disability.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from January 2018 onward.

Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA examination with a clinician with appropriate expertise in order to determine the nature, extent, and etiology of any memory loss or frontal lobe syndrome disability.  The electronic claims folder must be made available to the examiner in conjunction with this review.  

After completing all indicated tests and studies, the examiner is to answer the following questions:
A)  Provide a diagnosis for any memory loss or frontal lobe syndrome disability that has existed during the pendency of the claim (since February 2004).  If it is determined that the Veteran does not have a diagnosis of a separate memory loss disability or frontal lobe syndrome, then please explain whether memory loss identified by lay observation of the Veteran and his spouse is a symptom of another diagnosed disability.  

B)  Please identify the likely etiology of each separately diagnosed memory loss and frontal lobe syndrome disability.  Specifically, respond to the following questions:

i)  If memory loss disability or frontal lobe syndrome is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's memory loss disability or frontal lobe syndrome is related to his service?

ii)  If memory loss disability or frontal lobe syndrome is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's memory loss disability or frontal lobe syndrome was caused by the Veteran's service-connected residuals of pituitary macroadenoma with hypopituitarism and hypogonadism?

iii)  If memory loss disability or frontal lobe syndrome is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's memory loss disability or frontal lobe syndrome was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected residuals of pituitary macroadenoma with hypopituitarism and hypogonadism?  

If the Veteran's current memory loss disability or frontal lobe syndrome disability has been aggravated by his service-connected residuals of pituitary macroadenoma, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

iv)  If memory loss disability or frontal lobe syndrome is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's memory loss disability or frontal lobe syndrome was caused by any of the Veteran's other service-connected disabilities:  (i) adjustment disorder with mixed anxiety and depressed mood; (ii) visual field deficit associated with pituitary macroadenoma; (iii) residuals of cerebrovascular accident associated with pituitary macroadenoma; (iv) tinnitus; (v) bilateral hearing loss; (vi) benign paroxysmal positional vertigo; (vii) hypothyroidism; (viii) post-surgical headaches; and (ix) residuals excision of basal cell carcinoma, left nasal ala and upper back?

v)  If memory loss or frontal lobe syndrome is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's memory loss or frontal lobe syndrome was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by any of the Veteran's other service-connected disabilities:  (i) adjustment disorder with mixed anxiety and depressed mood; (ii) visual field deficit associated with pituitary macroadenoma; (iii) residuals of cerebrovascular accident associated with pituitary macroadenoma; (iv) tinnitus; (v) bilateral hearing loss; (vi) benign paroxysmal positional vertigo; (vii) hypothyroidism; (viii) post-surgical headaches; and (ix) residuals excision of basal cell carcinoma, left nasal ala and upper back?

If the Veteran's current memory loss or frontal lobe syndrome disability has been aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA examination with a clinician with appropriate expertise in order to assess the etiology of the Veteran's peripheral neuropathy of the lower extremities.  The electronic claims folder must be made available to the examiner in conjunction with this review.  
After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's peripheral neuropathy of the lower extremities is related to his service?

B)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was caused by any of the Veteran's service-connected disabilities:  (i)  residuals of pituitary macroadenoma with hypopituitarism and hypogonadism; (ii) adjustment disorder with mixed anxiety and depressed mood; (iii) visual field deficit associated with pituitary macroadenoma; (iv) residuals of cerebrovascular accident associated with pituitary macroadenoma; (v) tinnitus; (vi) bilateral hearing loss; (vii) benign paroxysmal positional vertigo; (viii) hypothyroidism; (ix) post-surgical headaches; and (x) residuals excision of basal cell carcinoma, left nasal ala and upper back?

C)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by any of the Veteran's service-connected disabilities: (i) residuals of pituitary macroadenoma with hypopituitarism and hypogonadism; (ii) adjustment disorder with mixed anxiety and depressed mood; (iii) visual field deficit associated with pituitary macroadenoma; (iv) residuals of cerebrovascular accident associated with pituitary macroadenoma; (v) tinnitus; (vi) bilateral hearing loss; (vii) benign paroxysmal positional vertigo; (viii) hypothyroidism; (ix) post-surgical headaches; and (x) residuals excision of basal cell carcinoma, left nasal ala and upper back?  

If the Veteran's current peripheral neuropathy of the lower extremities has been aggravated by any of his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




